Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, claims 1, 2, 5-16 and 20 without traverse in the reply filed on 01/26/2022 is acknowledged. Thus, amended claims 1-20 are pending in this application, elected Group I, claims 1, 2, 5-16 and 20 is now under consideration for examination; and claims 3-4 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a 371 of PCT/JP2019/006111 filed on 02/19/2019 and claims the priority date of Japan application 2018-028272 filed on 02/20/2018; however, no English translation of said foreign priority application has been provided. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of 371 of PCT/JP2019/006111 filed on 02/19/2019.
Information disclosure statement
The information disclosure statement (IDS) submitted on 10/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Objections-Specification
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The specification contains hyperlinks to various site domains, for example, paragraph [0029], page 14 of the instant application. Applicants’ are required to thoroughly scrutinize the specification and delete all 
Claim Objections
I. Claim 1 and claims 2, 5-16 and 20 depending therefrom are objected to, due to the following informality: Claims 1 and 8 recite the phrase “… an amino acid sequence of SEQ ID NO: 3”; as the use of the indefinite article “an” implies that there are more than one amino acid sequence of SEQ ID NO: 3, and thus makes it unclear; does this recitation encompass any subsequence within SEQ ID NO: 3?, as well as the full-length sequence SEQ ID NO: 3; as such, given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on polypeptides comprising “any two/dipeptide sequences of SEQ ID NO: 3 and having -1,6-glucosyl transfer activity. Appropriate correction is required. For examination purposes, claim 1 is interpreted to encompass variants and mutants of the recited sequence(s).
II. Recitation of “and/or” in Claim 1 and claims 2, 5-16 and 20 depending therefrom; claims 1, 5-11 and 20 recite the phrase “and/or”  and makes the claims indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”.
Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-2 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-2 and 5-9 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below. 1-2 and 5-9 are directed to “a protein/an enzyme having -1,6-glucosyl transfer activity, which is any one of proteins (a), (b) and (c):(a) a protein consisting of an amino acid sequence of SEQ ID NO: 3; (b) a protein consisting of an amino acid sequence having at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3; and (c) a protein consisting of an amino acid sequence in which one or several amino acid(s) have been substituted, inserted, deleted and/or added in the amino acid sequence of SEQ ID NO: 3…”. The rationale for this determination is explained below.
The “2014 Interim Guidance on Patent Subject Matter Eligibility” 79 FR 74618 (Dec. 16, 2014) directs that claims drawn to 1) a composition of matter, 2) a law of nature or a natural phenomenon and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception are ineligible for patenting under 35 U.S.C. 101.  See, 79 FR, page 74621 (flow chart).  Nature-based compositions of matter are not directed to significantly more than a judicial exception when the claimed "naturally occurring products and some man-made products . . . are essentially no different from a naturally occurring product . . .  that fall under the laws of nature or natural phenomena exception.” 79 FR, page 74623, left column. That is, a patent-eligible composition of matter must be "markedly different" in terms of the "product's structure, function, and/or other properties." 79 FR, page 74623, center column.  
Claims 1-2 and 5-9 are directed to naturally-occurring protein(s), or composition thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), as they are not markedly different than the naturally-occurring protein(s) or composition thereof protein of SEQ ID NO: 3 …,”. The instant application /claims use open-ended transitional term “comprising” which is inclusive of additional, unrecited elements and said /claimed enzyme have additional amino acid residues at the amino (NH3) or carboxy terminal (COOH) of the claimed enzyme; furthermore, claims are directed to variants of unlimited or undefined structures and as the claims do not specify any particular position at which the substitution must occur. Examiner would like to point out that a protein isolated from Thermoanaerobacter siderophilus SR4 (GenBank Acc# EIV9988) comprises the protein and having 100% sequence identity to SEQ ID NO: 3 and said reference also teaches amino acid residues 753-1559 having 100% sequence identity to SEQ ID NO: 3 of the instant invention including domains CBM35 and GH15. While claims 1-2 and 5-9 recite polypeptides having a variant enzymes i.e., “(b) a protein consisting of an amino acid sequence having at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3; and (c) a protein consisting of an amino acid sequence in which one or several amino acid(s) have been substituted, inserted, deleted and/or added in the amino acid sequence of SEQ ID NO: 3…”, the occurrence of mutations/variants within naturally occurring proteins is well known in the art; applicants’ are directed to the reference polypeptides having 99.4%-98.0% sequence similarity to SEQ ID NO: 3 of the instant application (UniProtKB/TrEMBL database; Accession# I9KSI4; A0A117KW671 and M8DIG9; see provided sequence alignments), and as the claims do not specify any particular position at which the substitution must occur, thus the proteins of claims 1-2 and 5-9 are also directed to natural products (see, the recent Office Guidance For Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products, available from http://www.uspto.gov/patents/law/exam/examguide.jsp). A “product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart. If the claim recites a nature-based product limitation that does not exhibit markedly different characteristics, the claim is directed to a ‘product of nature' exception.” 79 FR, page 74623, right column.  A change in biological activity, chemical or physical properties, and structure and form are given as non-limiting examples of possible “markedly different characteristics.” 79 FR, page 74623, right column. Here, as stated, the claims encompass naturally-occurring rhamnose synthases having the same structure, and therefore biological activity, chemical and physical properties, as a naturally-occurring product. As such, the claims appear to be directed towards nothing more than a judicial exception for the reasons stated. The claims recite ineligible subject matter for the reasons stated.
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and claims 2, 5-16 and 20 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 1 and 8 are indefinite in the recitation of “an amino acid sequence of SEQ ID NO: 3 …” and thus makes it unclear; is this recitation encompasses any subsequence an” be replaced with “the”. The scope of the claims are unclear, as such it is unclear how homologous/identical to the amino acid sequences of SEQ ID NO: 3, a sequence of interest must be to be included within the scope of the claims. Correction and clarification is required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1, 2, 5-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 2, 5-16 and 20 as interpreted are directed to encompass: any protein/an enzyme having -1,6-glucosyl transfer activity, which is any one of proteins (a), (b) and (c):(a) a protein consisting of an amino acid sequence of SEQ ID NO: 3; (b) a protein consisting of an amino acid sequence having at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3; and (c) a protein consisting of an amino acid sequence in which one or several amino acid(s) have been substituted, inserted, deleted and/or added in the amino acid sequence of SEQ ID NO: 3 of undefined and 1 and 8 part (c) includes many undefined and unlimited structures and not limited to a polypeptide having 90% amino acid sequence identity to SEQ ID NO: 3) … and method of use of said enzyme composition; as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 3 but any fragment/subsequence within SEQ ID NO: 3 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 3 (also see claims objections and 35 U.S.C. 112(b), rejection above for claims interpretation).
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides i.e., any protein/an enzyme having -1,6-glucosyl transfer activity, which is any one of proteins (a), (b) and (c):(a) a protein consisting of an amino acid sequence of SEQ ID NO: 3; (b) a protein consisting of an amino acid sequence having at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3; and (c) a protein consisting of an amino acid sequence in which one or several 1 and 8 part (c) includes many undefined and unlimited structures and not limited to a polypeptide having 90% amino acid sequence identity to SEQ ID NO: 3) … and method of use of said enzyme composition; as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 3 but any fragment/subsequence within SEQ ID NO: 3 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 3 (also see claims objections and 35 U.S.C. 112(b), rejection above for claims interpretation). 
No information, beyond the characterization of an isolated polypeptide consisting of the amino acid sequence of SEQ ID NO: 3 having -1,6-glucosyl transfer activity  and  method of use of said polypeptide has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides i.e., any protein/an enzyme having -1,6-glucosyl transfer activity, which is any one of proteins (a), (b) and (c):(a) a protein consisting of an amino acid sequence of SEQ ID NO: 3; (b) a protein consisting of an amino acid sequence having at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3; and (c) a protein consisting of an amino acid sequence in which one or several amino acid(s) have been substituted, inserted, deleted and/or added in the amino acid sequence of SEQ ID NO: 3 of undefined and unlimited structures  (the scope of claims 1 and 8 part (c) includes many undefined and unlimited structures and not limited to a polypeptide having 90% amino acid sequence identity to SEQ ID NO: 3) … and method of use of said enzyme composition; as such, the an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 3 but any fragment/subsequence within SEQ ID NO: 3 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 3 (also see claims objections and 35 U.S.C. 112(b), rejection above for claims interpretation).
	The claimed genus of polypeptides is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and the encoding polynucleotides is adequately described by the disclosure of the structures of the amino acid sequence of SEQ ID NO: 3 and having -1,6-glucosyl transfer activity, since one could use structural homology to isolate those encoding polypeptides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (i) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques 
	(ii) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, 
(iii) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As the claimed genera of polypeptides include widely variable structure and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). 
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. 
Enablement
II. Claims 1, 2, 5-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, because the specification, while being enabling for the characterization of an isolated polypeptide consisting of the amino acid sequence of SEQ ID NO: 3 having -1,6-glucosyl transfer activity  and  method of use of said polypeptide; does not reasonably provide enablement for a genus of polypeptides i.e., any protein/an enzyme having -1,6-glucosyl transfer activity, which is any one of proteins (a), (b) and (c):(a) a protein consisting of an amino acid sequence of SEQ ID NO: 3; (b) a protein consisting of an amino acid sequence having at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3; and (c) a protein consisting of an amino acid sequence in which one or several amino acid(s) have been substituted, inserted, deleted and/or added in the amino acid sequence of SEQ ID NO: 3 of undefined and unlimited structures  (the scope of claims 1 and 8 part (c) includes many undefined and unlimited structures and not limited to a polypeptide having 90% amino acid sequence identity to SEQ ID NO: 3) … and method of use of said enzyme composition; as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 3 but any fragment/subsequence within SEQ ID NO: 3 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 3 (also see claims objections and 35 U.S.C. 112(b), rejection above for claims interpretation).  

The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue,' not 'experimentation.' " (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
The breadth of claims includes overly broad genus, applicants’ disclose no direction or guidance on how to design and make any polypeptides of undefined structures having desired activity as noted in the breadth above. Thus, instant specification and prior art failed to describe how to make and use the claimed genus of in silico) and manipulate in any possible way, such as inserting any amino acid(s) into preexisting three-dimensional scaffold; the creation of desired catalytic/biologic activity in a solution is highly unpredictable.  
According to MPEP § 2164.02: “All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled.”; “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Nevertheless, not everything necessary to practice the invention need be disclosed. In fact, what is well-known is best omitted. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991). All that is necessary is that one skilled in the art be able to practice the claimed invention, given the level of knowledge and skill in the art. Further the scope of enablement must only bear a “reasonable correlation” to the scope of the claims. See, e.g., In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”; and “As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); < In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged “pioneer status” of invention irrelevant to enablement determination).”

Instant claims are so broad such that, instant disclosure of instant specification and a general knowledge in the art are not commensurate with the scope of instant claims for one skilled in the art to make and use claimed invention without undue experimentation. As noted above, the breadth of instant claims encompass an overly broad genus of undefined structures including variants, mutants and homologs.  
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of genus of polypeptides i.e., any protein/an enzyme having -1,6-glucosyl transfer activity, which is any one of proteins (a), (b) and (c):(a) a protein consisting of an amino acid sequence of SEQ ID NO: 3; (b) a protein consisting of an amino acid sequence having at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3; and (c) a protein consisting of an amino acid sequence in which one or several amino acid(s) have been substituted, inserted, deleted and/or added in the amino acid sequence of SEQ ID NO: 3 of undefined and unlimited structures  (the scope of claims 1 and 8 part (c) includes many undefined and unlimited structures and not limited to a polypeptide having 90% amino acid sequence identity to SEQ ID NO: 3) … and method of use of said enzyme composition; as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 3 but any fragment/subsequence within SEQ ID NO: 3 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 3 (also see claims objections and 35 U.S.C. 112(b), rejection above for claims interpretation), having the desired biological characteristics is unpredictable and the experimentation left to those In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections: 35 USC § 102/§ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1, 2, 5-16 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated or, in the alternative, under 35 U.S.C. 103(a) as obvious over Lucas et al., (GenBank Accession#EIV9988, 03/23/2015, 3 pages) and in view of Mishima et al., ('Thermoanaerobacter siderophilus GH-15”, The Japanese Society of Applied Glycoscience, Annual Meeting in 2017 (66th), September 7, 2017, Applied in IDS) when given the broadest reasonable interpretation. 
Claims 1, 2, 5-16 and 20 as interpreted are directed to encompass: any protein/an enzyme having -1,6-glucosyl transfer activity, which is any one of proteins (a), (b) and (c):(a) a protein consisting of an amino acid sequence of SEQ ID NO: 3; (b) a protein consisting of an amino acid sequence having at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3; and (c) a protein consisting of an amino acid sequence in which one or several amino acid(s) have been substituted, inserted, deleted and/or added in the amino acid sequence of SEQ ID NO: 3 of undefined and unlimited structures  (the scope of claims 1 and 8 part (c) includes many undefined and unlimited structures and not limited to a polypeptide having 90% amino acid sequence identity to SEQ ID NO: 3) … and method of use of said enzyme composition; as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 3 but any fragment/subsequence within SEQ ID NO: 3 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 3 (also see claims objections and 35 U.S.C. 112(b), rejection above for claims interpretation).
	Lucas et al., (GenBank Accession#EIV9988, 03/23/2015, 3 pages) discloses the amino acid sequence of a "glycosyl hydrolase, glucoamylase" originating in Thermoanaerobacter siderophilus (see sections entitled "Definition" and "Origin"), and Lucas et al., further states that residues 753-876 form a carbohydrate binding module 35 (CBM35) domain, and residues 185-1512 form a glycosyl hydrolase family 15 (GH15)  "Features”). In this case, the amino acid sequence from positions 753 to 1559 of the abovementioned "glycosyl hydrolase, glucoamylase" of Lucas et al., is 100% identical to SEQ ID NO: 3 of the instant application (see provided sequence alignments).
	Lucas et al., does not explicitly describe a fragment corresponding to SEQ ID NO: 3 of the present application. However, obtaining a fragment cleaved at the boundaries of a domain in a protein comprising multiple domains was a widely used technique and can be considered common technical knowledge to persons skilled in the art. Therefore, the fragment comprising the amino acid sequence of SEQ ID NO: 3 of the present application can be considered essentially the same as the invention described in Lucas et al., as a result, the invention of claims 1 and 2 is indistinguishable as a product from the invention.
 	Furthermore, Mishima et al., ('Thermoanaerobacter siderophilus GH-15”, The Japanese Society of Applied Glycoscience, Annual Meeting in 2017 (66th), September 7, 2017, Applied Glycoscience Symposium, Nihon University, College of Bioresource Sciences, Shonan Campus, pages 1-7, in IDS) disclose the analysis of a transfer reaction that is catalyzed by a GH15 domain-containing enzyme derived from Thermoanaerobacter siderophilus.  Mishima et al., states the following: that an analysis of the putative multidomain protein was performed as a protein closely related to a Dextran dextrinase (DDase); that the amino acid length of said putative protein was 1559 residues; that the C-terminal side had a CBM35 domain and a GH15 domain; that the full length protein could not be adequately produced by E. coli, but a purified enzyme product lacking the N-terminal side (comprising CBMM35-GH15) was prepared and used for the 1-4 transfer in malto-oligosaccharides; and that with the maltose disaccharide (G2) said product catalyzed mainly 1-6 transfer to generate panose, and with isomalto-oligosaccharides catalyzed 1-6 transfer only. Moreover, Mishima et al., states that said enzyme product exhibited maximum activity at pH 4.5 and 60°C, and that it was stable over a broad pH range and at or below 60°C (see lecture abstracts (49) "General lecture room B," "B2a-9," sections entitled "Purpose," "Methods and Results"). In this case, Mishima et al., does not describe the amino acid sequence of the above mentioned enzyme. On the filing date of the present application, however, when a useful enzyme was obtained, identifying the amino acid sequence of said enzyme was common practice for a person skilled in the art. Furthermore, Mishima et al., not only describes the name of the microorganism that was the source of said enzyme (Thermoanaerobacter siderophilus), and the amino acid length (1559 residues), but also states that the C-terminal side contains a CBM35 domain and a GH15 domain and also disclosed by Lucas et al., (for details see above). This being the case, a person skilled in the art could have easily conceived of matters such as reading the genome of Thermoanaerobacter siderophilus, identifying said enzyme, and decoding the amino acid sequence of said enzyme or conversely, a person skilled in the art could have easily searched the NCBI protein database by the name of the above mentioned microorganism, and identified a sequence having an amino acid length of 1559 and further having a CBM35 domain and a GH15 domain on the C-terminal side. Furthermore, the invention of claim 1 cannot be considered to exhibit a particularly prominent advantageous effect over the invention described in Mishima et al. As a result, a person skilled in the art could have easily conceived of the invention of claim 1 based on the invention described in not be particularly difficult to analyze the various properties of the obtained enzyme even further, a person skilled in the art could have easily conceived of the invention of claims 1, 2, 5-16 and 20 based on the invention described in document Mishima et al.
As such, disclosure of the importance of polypeptide obtained from "glycosyl hydrolase, glucoamylase" originating in Thermoanaerobacter siderophilus, said reference polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant application (Lucas et al.,), and as suggested by the reference of Mishima et al., one of ordinary skill in the art would have the motivation and a reasonable expectation of success to express said polypeptide fragment/specific domains of Lucas et al., and characterize the biochemical properties depending on the experimental need, and determine the inherent biochemical properties of polypeptide disclosed by Lucas et al., and utilize said reference polypeptide fragment/specific domains in production of 1,6-glucans as suggested by Mishima et al.
Given this extensive teaching in prior art (Lucas et al., and  Mishima et al.,) i.e., a genera of polypeptides having the activity to produce rhamnose from glucose/rhamnose synthase having no specific structural elements, i.e., any protein/an enzyme having -1,6-glucosyl transfer activity, which is any one of proteins (a), (b) and (c):(a) a protein consisting of an amino acid sequence of SEQ ID NO: 3; (b) a protein consisting of an amino acid sequence having at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3; and (c) a protein consisting of an amino acid sequence in which one or several amino acid(s) have been substituted, inserted, deleted and/or added in the amino acid sequence of SEQ ID NO: 3 of undefined and unlimited structures  (the 1 and 8 part (c) includes many undefined and unlimited structures and not limited to a polypeptide having 90% amino acid sequence identity to SEQ ID NO: 3) … and method of use of said enzyme composition; as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 3 but any fragment/subsequence within SEQ ID NO: 3 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 3 (also see claims objections and 35 U.S.C. 112(b), rejection above for claims interpretation), as taught by the instant invention is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 1, 2, 5-16 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated or, in the alternative, under 35 U.S.C. 103(a) as obvious over Lucas et al., (GenBank Accession#EIV9988, 03/23/2015, 3 pages) and in view of Mishima et al., ('Thermoanaerobacter siderophilus GH-15”, The Japanese Society of Applied Glycoscience, Annual Meeting in 2017 (66th), September 7, 2017, Applied Glycoscience Symposium, Nihon University, College of Bioresource Sciences, Shonan Campus, pages 1-7, in IDS) when given the broadest reasonable interpretation.
Examiner also finds support in the following sections of MPEP.
2112 [R-3]    Requirements of Rejection Based on Inherency; Burden of Proof 
In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir.1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DIS-COVERY OF A NEW PROPERTY
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364,1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id.< See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C.103.

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49 (Fed. Cir 1999) (“Because sufficient 

III. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C.102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C.102/103 rejection is appropriate for these types of claims as well as for composition claims.

IV. PRODUCT AND APPARATUS CLAIMS-WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

V. COMPOSITION CLAIMS-IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).

Examiner would like to apply similar lines of argument as per MPEP Chapter 2100-Patentability, that applicants’ discovery of an inherent property of previously disclosed prior art product does not make the applicants’ invention novel and hence the instant claims 1, 2, 5-16 and 20 are fully anticipated or rendered obvious by the cited prior art. As per the MPEP 2100, each and every element of claims 1, 2, 5-16 and 20 are found either expressly or inherently described in above cited prior art.

Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652